      Case 4:17-cv-00058-RGE-SBJ Document 97 Filed 01/28/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF IOWA



       TOM ROSSLEY,



               Plaintiff                            JUDGMENT IN A CIVIL CASE
       v
                                                    CASE NUMBER: 4:17 - cv - 00058
       DRAKE UNIVERSITY, and
       DRAKEUNIVERSITY BOARD
       OF TRUSTEES,

               Defendant

        JURY VERDICT . This action came before the Court for trial by jury. The issues have been
tried and the jury has rendered its verdict.

       DECISION BY COURT. This action came before the Court. The issues have been
considered and a decision has been rendered.


IT IS ORDERED AND ADJUDGED:
That Defendants’ Motion for Summary Judgment is granted in favor of the Defendants' and against the
Plaintiff. The parties are responsible for their own costs.




Date: January 28, 2019                              CLERK, U.S. DISTRICT COURT


                                                    /s/ Donnell Vance
                                                    ______________________________
                                                    By: Deputy Clerk
